Continuation Sheet
Continuation of 3.  Note:  Newly Amended claim 1 raises new issues requiring a novel search and further consideration because it now recites “wherein respective diameters of the pores are substantially equal”.  Further, the limitation raises issues of new matter because the diameter of the pores is never discussed in the originally filed disclosure.

Continuation of 12.  because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 19, 2022